                            Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 1 of 66
  Fill in this information to identify your case and this filing:
  Debtor 1               Paul                        Iheonukwu             Onyewuenyi
                         First Name                  Middle Name           Last Name

  Debtor 2            Helen                          Onyii                 Onyewuenyi
  (Spouse, if filing) First Name                     Middle Name           Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number            19-30415
  (if known)                                                                                                                    Check if this is an
                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
           Yes. Where is the property?

1.1.                                                         What is the property?                         Do not deduct secured claims or exemptions. Put the
332 Field Place                                              Check all that apply.                         amount of any secured claims on Schedule D:
Street address, if available, or other description               Single-family home                        Creditors Who Have Claims Secured by Property.
                                                             
                                                                Duplex or multi-unit building             Current value of the            Current value of the
                                                                 Condominium or cooperative                entire property?                portion you own?
                                                             
Hillside                         NJ       07205                 Manufactured or mobile home                           $200,000.00                 $200,000.00
City                             State    ZIP Code
                                                                Land
                                                                Investment property                       Describe the nature of your ownership
                                                                 Timeshare                                 interest (such as fee simple, tenancy by the
Union                                                                                                     entireties, or a life estate), if known.
                                                                Other
County

                                                             Who has an interest in the property?
                                                                                                           Fee Simple
                                                             Check one.

                                                                Debtor 1 only                                Check if this is community property
                                                                 Debtor 2 only                                 (see instructions)
                                                             
                                                                Debtor 1 and Debtor 2 only
                                                                At least one of the debtors and another

                                                             Other information you wish to add about this item, such as local
                                                             property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.........................................................            $200,000.00


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
          Yes




Official Form 106A/B                                                     Schedule A/B: Property                                                            page 1
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 2 of 66
Debtor 1         Paul Iheonukwu Onyewuenyi
Debtor 2         Helen Onyii Onyewuenyi                                                            Case number (if known)        19-30415

3.1.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                    Toyota                       Check one.                                         amount of any secured claims on Schedule D:
                                                          Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                   Corolla                      
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    2017                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Approximate mileage: 23,000                               At least one of the debtors and another
                                                                                                            $15,000.00                           $15,000.00
Other information:
2017 Toyota Corolla (approx. 23,000                      Check if this is community property
miles)                                                    (see instructions)

3.2.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                    Toyota                       Check one.                                         amount of any secured claims on Schedule D:
                                                          Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                   Corolla                      
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    2015                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Approximate mileage: 35,000                               At least one of the debtors and another
                                                                                                            $12,500.00                           $12,500.00
Other information:
2015 Toyota Corolla (approx. 35,000                      Check if this is community property
miles)                                                    (see instructions)

3.3.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                    Toyota                       Check one.                                         amount of any secured claims on Schedule D:
                                                          Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                   Corolla                      
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    2015                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Approximate mileage: 43,000                               At least one of the debtors and another
                                                                                                            $11,500.00                           $11,500.00
Other information:
2015 Toyota Corolla (approx. 43,000                      Check if this is community property
miles)                                                    (see instructions)

3.4.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                    Land Rover                   Check one.                                         amount of any secured claims on Schedule D:
                                                          Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                   Range Rover                  
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    2015                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Approximate mileage: 45,000                               At least one of the debtors and another
                                                                                                            $47,500.00                           $47,500.00
Other information:
2015 Land Rover Range Rover                              Check if this is community property
(approx. 45,000 miles)                                    (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.........................................................             $86,500.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe..... See continuation page(s).                                                                                             $2,250.00




Official Form 106A/B                                                Schedule A/B: Property                                                               page 2
                               Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 3 of 66
Debtor 1         Paul Iheonukwu Onyewuenyi
Debtor 2         Helen Onyii Onyewuenyi                                                                                           Case number (if known)                   19-30415

7.    Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                 music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe..... See continuation page(s).                                                                                                                                           $950.00

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe.....

9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments

          No
          Yes. Describe.....

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

          No
          Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

          No
          Yes. Describe..... See continuation page(s).                                                                                                                                           $650.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

          No
          Yes. Describe..... See continuation page(s).                                                                                                                                           $250.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

          No
          Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you
    did not list

          No
          Yes. Give specific
           information.............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here........................................................................................................                                         $4,100.00


  Part 4:          Describe Your Financial Assets
                                                                                                                                                                                      Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

          No
          Yes.................................................................................................................................... Cash: ..........................




Official Form 106A/B                                                                     Schedule A/B: Property                                                                                       page 3
                              Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 4 of 66
Debtor 1         Paul Iheonukwu Onyewuenyi
Debtor 2         Helen Onyii Onyewuenyi                                                              Case number (if known)      19-30415

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

          No
          Yes............................              Institution name:

            17.1.       Checking account:               Checking account (Bank of America)                                                            $0.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

          No
          Yes............................    Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

          No
          Yes. Give specific
           information about
           them..........................     Name of entity:                                                      % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them..........................     Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.               Type of account:       Institution name:
                                             Pension plan:          Pension plan (State of New Jersey)                                             $1,700.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes............................                       Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes............................ Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes............................    Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

          No
          Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them



Official Form 106A/B                                                        Schedule A/B: Property                                                     page 4
                            Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 5 of 66
Debtor 1        Paul Iheonukwu Onyewuenyi
Debtor 2        Helen Onyii Onyewuenyi                                                      Case number (if known)     19-30415

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific
           information about them

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information                                                                            Federal:
           about them, including whether
           you already filed the returns                                                                             State:
           and the tax years......................
                                                                                                                     Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

          No
          Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

          No
          Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

          No
          Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

          No
          Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

          No
          Yes. Describe each claim........

35. Any financial assets you did not already list

          No
          Yes. Give specific information


Official Form 106A/B                                            Schedule A/B: Property                                                          page 5
                            Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 6 of 66
Debtor 1         Paul Iheonukwu Onyewuenyi
Debtor 2         Helen Onyii Onyewuenyi                                                                          Case number (if known)            19-30415

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................              $1,700.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

          No. Go to Part 6.
          Yes. Go to line 38.

                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
38. Accounts receivable or commissions you already earned

          No
          Yes. Describe..

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

          No
          Yes. Describe..

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

          No
          Yes. Describe..

41. Inventory

          No
          Yes. Describe..

42. Interests in partnerships or joint ventures

          No
          Yes. Describe..... Name of entity:                                                                                     % of ownership:

43. Customer lists, mailing lists, or other compilations

          No
          Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                 No
                 Yes. Describe.....
44. Any business-related property you did not already list

          No
          Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................                   $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

          No. Go to Part 7.
          Yes. Go to line 47.




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 6
                            Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 7 of 66
Debtor 1         Paul Iheonukwu Onyewuenyi
Debtor 2         Helen Onyii Onyewuenyi                                                                          Case number (if known)            19-30415

                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

          No
          Yes....

48. Crops--either growing or harvested

          No
          Yes. Give specific
           information................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

          No
          Yes....

50. Farm and fishing supplies, chemicals, and feed

          No
          Yes....

51. Any farm- and commercial fishing-related property you did not already list

          No
          Yes. Give specific
           information................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................                   $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

          No
          Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.............................................                                         $0.00




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 7
                               Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 8 of 66
Debtor 1          Paul Iheonukwu Onyewuenyi
Debtor 2          Helen Onyii Onyewuenyi                                                                                    Case number (if known)                19-30415


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................           $200,000.00

56. Part 2: Total vehicles, line 5                                                                                 $86,500.00

57. Part 3: Total personal and household items, line 15                                                              $4,100.00

58. Part 4: Total financial assets, line 36                                                                          $1,700.00

59. Part 5: Total business-related property, line 45                                                                        $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                               $0.00

61. Part 7: Total other property not listed, line 54                                              +                         $0.00

                                                                                                                                          Copy personal
62. Total personal property.                  Add lines 56 through 61..................                            $92,300.00             property total                  +    $92,300.00


63. Total of all property on Schedule A/B.                         Add line 55 + line 62................................................................................       $292,300.00




Official Form 106A/B                                                                Schedule A/B: Property                                                                           page 8
                       Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 9 of 66
Debtor 1     Paul Iheonukwu Onyewuenyi
Debtor 2     Helen Onyii Onyewuenyi                                        Case number (if known)   19-30415


6.   Household goods and furnishings (details):

     Sofas/couches (3)                                                                                         $400.00

     End table                                                                                                 $100.00

     Dinner table & chairs (4)                                                                                 $200.00

     Refrigerator                                                                                              $200.00

     Freezer                                                                                                   $100.00

     Washer/dryer                                                                                              $250.00

     Dresser                                                                                                   $300.00

     Beds (3)                                                                                                  $450.00

     Dishware                                                                                                  $150.00

     Misc. household items, kitchen, & bathrrom essentials                                                     $100.00

7.   Electronics (details):

     TVs (2)                                                                                                   $400.00

     Cell phones (2) & accessories                                                                             $300.00

     Lamps (2)                                                                                                 $150.00

     Computer & equipment                                                                                      $100.00

11. Clothes (details):

     Wearing apparel                                                                                           $350.00

     Wearing accessories                                                                                       $100.00

     Shoes                                                                                                     $100.00

     Purses (4)                                                                                                $100.00

12. Jewelry (details):

     Watches (2)                                                                                                $50.00

     Rings (2)                                                                                                 $100.00

     Costume jewelry                                                                                           $100.00




Official Form 106A/B                              Schedule A/B: Property                                          page 9
                      Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 10 of 66
 Fill in this information to identify your case:
 Debtor 1            Paul                 Iheonukwu              Onyewuenyi
                     First Name           Middle Name            Last Name
 Debtor 2            Helen                Onyii                  Onyewuenyi
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS
                                                                                                                    Check if this is an
 Case number         19-30415                                                                                        amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.

         You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $200,000.00                                    11 U.S.C. § 522(d)(1) (Claimed:
332 Field Place                                                                  100% of fair market     $27,513.00
                                                                                  value, up to any        100% of fair market value, up to any
Line from Schedule A/B:      1.1
                                                                                  applicable statutory    applicable statutory limit)
                                                                                  limit

Brief description:                                         $15,000.00                                    11 U.S.C. § 522(d)(5) (Claimed:
2017 Toyota Corolla (approx. 23,000 miles)                                       100% of fair market     $0.00
                                                                                  value, up to any        100% of fair market value, up to any
Line from Schedule A/B:      3.1
                                                                                  applicable statutory    applicable statutory limit)
                                                                                  limit

Brief description:                                         $12,500.00                                    11 U.S.C. § 522(d)(5) (Claimed:
2015 Toyota Corolla (approx. 35,000 miles)                                       100% of fair market     $0.00
                                                                                  value, up to any        100% of fair market value, up to any
Line from Schedule A/B:      3.2
                                                                                  applicable statutory    applicable statutory limit)
                                                                                  limit


3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           No
           Yes
Official Form 106C                                Schedule C: The Property You Claim as Exempt                                              page 1
                     Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 11 of 66
Debtor 1      Paul Iheonukwu Onyewuenyi
Debtor 2      Helen Onyii Onyewuenyi                                                 Case number (if known)   19-30415

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                     $11,500.00                                  11 U.S.C. § 522(d)(2) (Claimed:
2015 Toyota Corolla (approx. 43,000 miles)                                  100% of fair market    $0.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    3.3
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                     $47,500.00                                  11 U.S.C. § 522(d)(2) (Claimed:
2015 Land Rover Range Rover (approx.                                        100% of fair market    $3,775.00
45,000 miles)                                                                value, up to any       100% of fair market value, up to any
(1st exemption claimed for this asset)                                       applicable statutory   applicable statutory limit)
Line from Schedule A/B: 3.4                                                  limit

Brief description:                                     $47,500.00                                  11 U.S.C. § 522(d)(5) (Claimed:
2015 Land Rover Range Rover (approx.                                        100% of fair market    $11,725.00
45,000 miles)                                                                value, up to any       100% of fair market value, up to any
(2nd exemption claimed for this asset)                                       applicable statutory   applicable statutory limit)
Line from Schedule A/B: 3.4                                                  limit

Brief description:                                       $400.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Sofas/couches (3)                                                           100% of fair market    $400.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                   11 U.S.C. § 522(d)(3) (Claimed:
End table                                                                   100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Dinner table & chairs (4)                                                   100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Refrigerator                                                                100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Freezer                                                                     100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $250.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Washer/dryer                                                                100% of fair market    $250.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
                     Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 12 of 66
Debtor 1      Paul Iheonukwu Onyewuenyi
Debtor 2      Helen Onyii Onyewuenyi                                                 Case number (if known)   19-30415

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $300.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Dresser                                                                     100% of fair market    $300.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $450.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Beds (3)                                                                    100% of fair market    $450.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $150.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Dishware                                                                    100% of fair market    $150.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Misc. household items, kitchen, &                                           100% of fair market    $100.00
bathrrom essentials                                                          value, up to any       100% of fair market value, up to any
Line from Schedule A/B: 6                                                    applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $400.00                                   11 U.S.C. § 522(d)(3) (Claimed:
TVs (2)                                                                     100% of fair market    $400.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $300.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Cell phones (2) & accessories                                               100% of fair market    $300.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $150.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Lamps (2)                                                                   100% of fair market    $150.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Computer & equipment                                                        100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $350.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Wearing apparel                                                             100% of fair market    $350.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
                     Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 13 of 66
Debtor 1      Paul Iheonukwu Onyewuenyi
Debtor 2      Helen Onyii Onyewuenyi                                                 Case number (if known)   19-30415

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $100.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Wearing accessories                                                         100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Shoes                                                                       100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                   11 U.S.C. § 522(d)(3) (Claimed:
Purses (4)                                                                  100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $50.00                                    11 U.S.C. § 522(d)(4) (Claimed:
Watches (2)                                                                 100% of fair market    $50.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                   11 U.S.C. § 522(d)(4) (Claimed:
Rings (2)                                                                   100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                   11 U.S.C. § 522(d)(4) (Claimed:
Costume jewelry                                                             100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                        $0.00                                    11 U.S.C. § 522(d)(5) (Claimed:
Checking account (Bank of America)                                          100% of fair market    $0.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:   17.1
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                      $1,700.00                                  11 U.S.C. § 522(b)(3)(C) (Claimed:
Pension plan (State of New Jersey)                                          100% of fair market    $1,700.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 14 of 66
  Fill in this information to identify your case:
  Debtor 1             Paul                  Iheonukwu              Onyewuenyi
                       First Name            Middle Name            Last Name

  Debtor 2            Helen                  Onyii                  Onyewuenyi
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number          19-30415
  (if known)                                                                                                          Check if this is an
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?

            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                            $32,000.00              $47,500.00
Capital One Auto Finan                           2015 Land Rover Range Rover
Creditor's name
Credit Bureau Dispute                            (approx. 45,000 miles)
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Plano                    TX      75025            Unliquidated
City                     State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                   Automobile
       to a community debt
Date debt was incurred           03/2018         Last 4 digits of account number        1     0    0    1




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $32,000.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
                        Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 15 of 66
Debtor 1        Paul Iheonukwu Onyewuenyi
Debtor 2        Helen Onyii Onyewuenyi                                                    Case number (if known)      19-30415

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                           $172,487.00             $200,000.00
Ocwen Loan                                    332 Field Place
Creditor's name
1661 Worthington Rd
Number      Street


                                              As of the date you file, the claim is: Check all that apply.
                                               Contingent
West Palm Beach FL              33409          Unliquidated
City                    State   ZIP Code
                                               Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                Real Estate Specific Type Unknown
       to a community debt
Date debt was incurred          01/16/2007    Last 4 digits of account number        8     2    1    9

  2.3                                         Describe the property that
                                              secures the claim:                            $21,000.00              $15,000.00         $6,000.00
Toyota Motor Credit
Creditor's name
                                              2017 Toyota Corolla (approx.
111 W 22nd St                                 23,000 miles)
Number      Street


                                              As of the date you file, the claim is: Check all that apply.
                                               Contingent
Oakbrook                IL      60521          Unliquidated
City                    State   ZIP Code
                                               Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                Automobile
       to a community debt
Date debt was incurred          12/2017       Last 4 digits of account number        0     0    0    1




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $193,487.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
                        Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 16 of 66
Debtor 1        Paul Iheonukwu Onyewuenyi
Debtor 2        Helen Onyii Onyewuenyi                                                    Case number (if known)      19-30415

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.4                                         Describe the property that
                                              secures the claim:                            $18,000.00              $12,500.00         $5,500.00
Toyota Motor Credit                           2015 Toyota Corolla (approx.
Creditor's name
111 W 22nd St                                 35,000 miles)
Number      Street


                                              As of the date you file, the claim is: Check all that apply.
                                               Contingent
Oakbrook                IL      60521          Unliquidated
City                    State   ZIP Code
                                               Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                Automobile
       to a community debt
Date debt was incurred          12/2014       Last 4 digits of account number        0     0    0    1

  2.5                                         Describe the property that
                                              secures the claim:                            $33,000.00              $11,500.00        $21,500.00
Toyota Motor Credit
Creditor's name
                                              2015 Toyota Corolla (approx.
111 W 22nd St                                 43,000 miles)
Number      Street


                                              As of the date you file, the claim is: Check all that apply.
                                               Contingent
Oakbrook                IL      60521          Unliquidated
City                    State   ZIP Code
                                               Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                Automobile
       to a community debt
Date debt was incurred          02/2018       Last 4 digits of account number        0     0    0    1




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $51,000.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $276,487.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 3
                           Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 17 of 66
  Fill in this information to identify your case:
  Debtor 1             Paul                  Iheonukwu              Onyewuenyi
                       First Name            Middle Name            Last Name

  Debtor 2            Helen                  Onyii                  Onyewuenyi
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number          19-30415
  (if known)                                                                                                           Check if this is an
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1


Priority Creditor's Name                                   Last 4 digits of account number
                                                           When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                            Contingent
                                                            Unliquidated
City                            State   ZIP Code            Disputed
Who incurred the debt?     Check one.                      Type of PRIORITY unsecured claim:
 Debtor 1 only                                             Domestic support obligations
 Debtor 2 only                                             Taxes and certain other debts you owe the government
 Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
 At least one of the debtors and another                     intoxicated
    Check if this claim is for a community debt
                                                            Other. Specify
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 18 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                           Case number (if known)      19-30415

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $7,068.00
Ally Financial                                              Last 4 digits of account number         2     3    4    2
Nonpriority Creditor's Name
                                                            When was the debt incurred?           01/2012
P.o. Box 380901
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Bloomington                     MN      55438
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                             Student loans
                                                            Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Automobile
Is the claim subject to offset?
 No
 Yes
     4.2                                                                                                                                               $0.00
Avant Llc                                                   Last 4 digits of account number         8     6    6    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?           07/2015
222 N. Lasalle Suite 170
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Chicago                         IL      60601
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                             Student loans
 Debtor 1 only                                              Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 19 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.3                                                                                                                                    $0.00
Avant Llc                                                Last 4 digits of account number       4    2    0    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2016
222 N. Lasalle Suite 170
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Chicago                       IL      60601
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
 No
 Yes
   4.4                                                                                                                                $9,415.00
Barclays Bank Delaware                                   Last 4 digits of account number       4    4    0    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2013
P.o. Box 8803
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Wilmington                    DE      19899
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
   4.5                                                                                                                                $4,597.00
Cap1/neimn                                               Last 4 digits of account number       1    4    0    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2009
Po Box 30253
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Salt Lake City                UT      84130
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 3
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 20 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.6                                                                                                                                $2,000.00
Cap1/saks                                                Last 4 digits of account number       0    0    8    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2015
3455 Highway 80 W
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Jackson                       MS      39209
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes
   4.7                                                                                                                                    $0.00
Capital One Auto Finan                                   Last 4 digits of account number       1    0    0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2014
Credit Bureau Dispute
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Plano                         TX      75025
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
 No
 Yes
   4.8                                                                                                                                $3,539.00
Capital One Bank Usa N                                   Last 4 digits of account number       2    9    6    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2012
Po Box 30281
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Salt Lake City                UT      84130
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 21 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.9                                                                                                                                $3,262.00
Capital One Bank Usa N                                   Last 4 digits of account number       8    2    9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2012
Po Box 30281
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Salt Lake City                UT      84130
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.10                                                                                                                                    $0.00
Capital One Bank Usa N                                   Last 4 digits of account number       2    3    2    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2011
Po Box 30281
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Salt Lake City                UT      84130
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.11                                                                                                                                    $0.00
Capital One Bank Usa N                                   Last 4 digits of account number       4    7    1    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2014
Po Box 30281
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Salt Lake City                UT      84130
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 22 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.12                                                                                                                                    $0.00
Cbna                                                     Last 4 digits of account number       1    9    4    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/07/2016
Po Box 6497
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Sioux Falls                   SD      57117
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.13                                                                                                                                $4,969.00
Chase Card                                               Last 4 digits of account number       9    0    4    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2016
Po Box 15298
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Wilmington                    DE      19850
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.14                                                                                                                                    $0.00
Chase Card                                               Last 4 digits of account number       4    5    4    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2017
Po Box 15298
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Wilmington                    DE      19850
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 23 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.15                                                                                                                                    $0.00
Comenitybank/victoria                                    Last 4 digits of account number       3    6    9    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2011
Po Box 182789
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Columbus                      OH      43218
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes
  4.16                                                                                                                                $2,255.00
Comenitybank/wayfair                                     Last 4 digits of account number       3    9    6    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2016
Po Box 182789
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Columbus                      OH      43218
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes
  4.17                                                                                                                                    $0.00
Credit One Bank Na                                       Last 4 digits of account number       0    9    2    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/14/2013
Po Box 98872
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Las Vegas                     NV      89193
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 7
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 24 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.18                                                                                                                                    $0.00
Credit One Bank Na                                       Last 4 digits of account number       0    1    1    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2017
Po Box 98872
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Las Vegas                     NV      89193
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.19                                                                                                                                    $0.00
Credit One Bank Na                                       Last 4 digits of account number       0    1    1    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2014
Po Box 98872
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Las Vegas                     NV      89193
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.20                                                                                                                              $87,448.00
Fed Loan Serv                                            Last 4 digits of account number       0    0    0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2013
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Harrisburg                    PA      17106
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Educational
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 8
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 25 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.21                                                                                                                                    $0.00
First Premier Bank                                       Last 4 digits of account number       0    1    2    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/07/2009
3820 N Louise Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Sioux Falls                   SD      57107
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.22                                                                                                                                    $0.00
Gcoel/glelsi                                             Last 4 digits of account number       9    1    5    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2007
2401 International Lane
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Madison                       WI      53704
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Educational
Is the claim subject to offset?
 No
 Yes
  4.23                                                                                                                                $7,421.00
Jefferson Capital Syst                                   Last 4 digits of account number       9    0    0    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2018
16 Mcleland Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Saint Cloud                   MN      56303
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Factoring Company Account
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 9
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 26 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.24                                                                                                                              $13,209.00
Jh Portfolio Debt Equi                                   Last 4 digits of account number       7    9    7    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2018
5757 Phantom Dr Ste 225
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Hazelwood                     MO      63042
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Factoring Company Account
Is the claim subject to offset?
 No
 Yes
  4.25                                                                                                                                    $0.00
Lending Club Corp                                        Last 4 digits of account number       8    2    3    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2015
71 Stevenson
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
San Francisco                 CA      94105
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
 No
 Yes
  4.26                                                                                                                                    $0.00
Lending Club Corp                                        Last 4 digits of account number       7    5    3    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2016
71 Stevenson
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
San Francisco                 CA      94105
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 10
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 27 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.27                                                                                                                                $2,224.00
Lvnv Funding Llc                                         Last 4 digits of account number       0    1    1    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2018
Po Box 1269
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Greenville                    SC      29602
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Factoring Company Account
Is the claim subject to offset?
 No
 Yes
  4.28                                                                                                                                  $818.00
Macys/dsnb                                               Last 4 digits of account number       1    6    1    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2004
Po Box 8218
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Mason                         OH      45040
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes
  4.29                                                                                                                                    $0.00
Mercury Card/fb&t/tsys                                   Last 4 digits of account number       2    6    7    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/19/2013
Po Box 84064
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Columbus                      GA      31908
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 11
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 28 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.30                                                                                                                                  $442.00
Nordstrom/td Bank Usa                                    Last 4 digits of account number       9    0    9    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2018
13531 E. Caley Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Englewood                     CO      80111
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.31                                                                                                                                    $0.00
Nordstrom/td Bank Usa                                    Last 4 digits of account number       7    0    6    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/22/2013
13531 E. Caley Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Englewood                     CO      80111
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.32                                                                                                                                    $0.00
Prosper Marketplace In                                   Last 4 digits of account number       0    7    1    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2014
221 Main St Ste 300
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
San Francisco                 CA      94105
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 12
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 29 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.33                                                                                                                                    $0.00
Prosper Marketplace In                                   Last 4 digits of account number       6    8    9    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2017
221 Main St Ste 300
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
San Francisco                 CA      94105
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
 No
 Yes
  4.34                                                                                                                                    $0.00
Syncb/care Credit                                        Last 4 digits of account number       4    9    0    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2009
C/o Po Box 965036
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Orlando                       FL      32896
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes
  4.35                                                                                                                                    $0.00
Syncb/care Credit                                        Last 4 digits of account number       3    2    1    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/21/2009
C/o Po Box 965036
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Orlando                       FL      32896
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 13
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 30 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.36                                                                                                                                $3,308.00
Syncb/jcp                                                Last 4 digits of account number       7    6    5    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2015
Po Box 965007
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Orlando                       FL      32896
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes
  4.37                                                                                                                                $1,095.00
Syncb/lowes                                              Last 4 digits of account number       6    5    4    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2016
Po Box 956005
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Orlando                       FL      32896
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes
  4.38                                                                                                                                $3,861.00
Syncb/rooms To Go                                        Last 4 digits of account number       1    2    3    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2016
C/o Po Box 965036
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Orlando                       FL      32896
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 14
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 31 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.39                                                                                                                                    $0.00
Syncb/sams Club                                          Last 4 digits of account number       3    1    2    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/15/2014
Po Box 965005
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Orlando                       FL      32896
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes
  4.40                                                                                                                                $2,427.00
Thd/cbna                                                 Last 4 digits of account number       7    7    2    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2016
Po Box 6497
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Sioux Falls                   SD      57117
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes
  4.41                                                                                                                                    $0.00
Toyota Motor Credit                                      Last 4 digits of account number       0    0    0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2010
Po Box 9786
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Cedar Rapids                  IA      52409
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 15
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 32 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)       19-30415

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.42                                                                                                                                    $0.00
Toyota Motor Credit                                      Last 4 digits of account number       0    0    0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2012
Po Box 9786
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Cedar Rapids                  IA      52409
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
 No
 Yes
  4.43                                                                                                                                    $0.00
Wells Fargo Dealer Svc                                   Last 4 digits of account number       5    0    8    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2017
Po Box 1697
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Winterville                   NC      28590
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
 No
 Yes
  4.44                                                                                                                                $3,089.00
Wf/dillard                                               Last 4 digits of account number       5    7    1    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2015
Po Box 14517
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Des Moines                    IA      50306
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 16
                        Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 33 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                  Case number (if known)        19-30415

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.                     $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +        $162,447.00


                  6j.   Total.   Add lines 6f through 6i.                                            6j.            $162,447.00




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                      page 17
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 34 of 66
 Fill in this information to identify your case:
 Debtor 1              Paul                  Iheonukwu              Onyewuenyi
                       First Name            Middle Name            Last Name

 Debtor 2            Helen                   Onyii                  Onyewuenyi
 (Spouse, if filing) First Name              Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number           19-30415
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?

            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

           Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1       Capital One Auto Finan                                                       2015 Land Rover Range Rover Vehicle Contract
           Name
                                                                                        Contract to be ASSUMED
           Credit Bureau Dispute
           Number    Street



           Plano                                        TX        75025
           City                                         State     ZIP Code

 2.2       Derick Onyewuenyi                                                            Rental Lease Agreement
           Name
                                                                                        Contract to be ASSUMED
           7000 S. La Cienega
           Number    Street



           Inglewood                                    CA        90302
           City                                         State     ZIP Code

 2.3       Toyota Motor Credit                                                          2017 Toyota Corolla Vehicle Contract
           Name
                                                                                        Contract to be ASSUMED
           111 W 22nd St
           Number    Street



           Oakbrook                                     IL        60521
           City                                         State     ZIP Code

 2.4       Toyota Motor Credit                                                          2015 Toyota Corolla Vehicle Contract
           Name
                                                                                        Contract to be ASSUMED
           111 W 22nd St
           Number    Street



           Oakbrook                                     IL        60521
           City                                         State     ZIP Code

 2.5       Toyota Motor Credit                                                          2015 Toyota Corolla Vehicle Contract
           Name
                                                                                        Contract to be ASSUMED
           111 W 22nd St
           Number    Street



           Oakbrook                                     IL        60521
           City                                         State     ZIP Code



Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                                page 1
                       Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 35 of 66
 Fill in this information to identify your case:
 Debtor 1             Paul                   Iheonukwu                   Onyewuenyi
                      First Name             Middle Name                 Last Name

 Debtor 2            Helen                   Onyii                       Onyewuenyi
 (Spouse, if filing) First Name              Middle Name                 Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          19-30415
 (if known)                                                                                                              Check if this is an
                                                                                                                          amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?          (If you are filing a joint case, do not list either spouse as a codebtor.)
      No
      Yes
2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

         No. Go to line 3.
         Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           No
           Yes
               In which community state or territory did you live?                   Texas     Fill in the name and current address of that person.

               Helen Onyii Onyewuenyi
               Name of your spouse, former spouse, or legal equivalent
               8115 Cheyenne Hills Trail
               Number        Street


               Richmond                                        TX              77406
               City                                            State           ZIP Code

3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt

                                                                                                Check all schedules that apply:




Official Form 106H                                              Schedule H: Your Codebtors                                                            page 1
                           Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 36 of 66
 Fill in this information to identify your case:
     Debtor 1               Paul                 Iheonukwu              Onyewuenyi
                            First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2               Helen                Onyii                  Onyewuenyi                               An amended filing
     (Spouse, if filing)    First Name           Middle Name            Last Name                           
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF TEXAS
                                                                                                                 chapter 13 income as of the following date:
     Case number            19-30415
     (if known)
                                                                                                                 MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                              Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page        Employment status            Employed                                          Employed
      with information about                                          Not employed                                      Not employed
      additional employers.
                                         Occupation             Retired                                            Nurse
      Include part-time, seasonal,
      or self-employed work.             Employer's name                                                           Healthcare Services Inc.

      Occupation may include             Employer's address                                                        9555 W. Sam Houston Parkway, #42
      student or homemaker, if it                               Number Street                                      Number Street
      applies.




                                                                                                                   Houston                TX      77099
                                                                City                         State   Zip Code      City                   State   Zip Code

                                         How long employed there?


 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                             For Debtor 1            For Debtor 2 or
                                                                                                                     non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                      $0.00              $1,320.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                       3.   +              $0.00                   $0.00

4.    Calculate gross income. Add line 2 + line 3.                                  4.                  $0.00              $1,320.00




Official Form 106I                                             Schedule I: Your Income                                                                page 1
                            Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 37 of 66
Debtor 1        Paul Iheonukwu Onyewuenyi
Debtor 2        Helen Onyii Onyewuenyi                                                                                       Case number (if known)    19-30415
                                                                                                                    For Debtor 1         For Debtor 2 or
                                                                                                                                         non-filing spouse
     Copy line 4 here .................................................................................    4.              $0.00            $1,320.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.             $0.00              $100.00
     5b. Mandatory contributions for retirement plans                                                       5b.             $0.00                $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.             $0.00                $0.00
     5d. Required repayments of retirement fund loans                                                       5d.             $0.00                $0.00
     5e. Insurance                                                                                          5e.             $0.00                $0.00
     5f. Domestic support obligations                                                                       5f.             $0.00                $0.00
     5g. Union dues                                                                                         5g.             $0.00                $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +           $0.00                 $0.00
6.   Add the payroll deductions.                   Add lines 5a + 5b + 5c + 5d + 5e + 5f +                  6.              $0.00              $100.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                           Subtract line 6 from line 4.          7.              $0.00            $1,220.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.         $3,362.00                 $0.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                             8b.             $0.00                 $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.             $0.00                 $0.00
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.             $0.00                 $0.00
     8e. Social Security                                                                                    8e.         $1,700.00                 $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.             $0.00                 $0.00
     8g. Pension or retirement income                                                                       8g.         $2,486.00                 $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +           $0.00                 $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.          $7,548.00                 $0.00

10. Calculate monthly income. Add line 7 + line 9.                                                          10.         $7,548.00    +       $1,220.00       =       $8,768.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                         11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                         12.            $8,768.00
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                               Combined
                                                                                                                                                                 monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.             None.
           Yes. Explain:




Official Form 106I                                                                  Schedule I: Your Income                                                               page 2
                           Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 38 of 66
 Fill in this information to identify your case:
                                                                                                        Check if this is:
     Debtor 1               Paul                  Iheonukwu              Onyewuenyi                      An amended filing
                            First Name            Middle Name            Last Name
                                                                                                         A supplement showing postpetition
                                                                                                            chapter 13 expenses as of the
     Debtor 2               Helen                 Onyii                  Onyewuenyi
     (Spouse, if filing)    First Name            Middle Name            Last Name                          following date:

     United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF TEXAS                                    MM / DD / YYYY
     Case number            19-30415
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                 No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                 No
                                                                                      Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                Yes. Fill out this information
                                               for each dependent.................... Debtor 1 or Debtor 2           age              live with you?
      Debtor 2.
                                                                                  Daughter                           26                  No

      Do not state the dependents'
                                                                                                                                         Yes

      names.                                                                      Son                                26                  No
                                                                                                                                         Yes

                                                                                  Mother                             70                  No
                                                                                                                                         Yes

                                                                                  Daughter                           20                  No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include                       No
      expenses of people other than
      yourself and your dependents?
                                                     Yes



 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                     Your expenses

4.    The rental or home ownership expenses for your residence.                                                     4.                    $1,500.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                         4a.

      4b. Property, homeowner's, or renter's insurance                                                              4b.                    $160.00
      4c. Home maintenance, repair, and upkeep expenses                                                             4c.

      4d. Homeowner's association or condominium dues                                                               4d.                     $65.00




 Official Form 106J                                             Schedule J: Your Expenses                                                       page 1
                      Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 39 of 66
Debtor 1      Paul Iheonukwu Onyewuenyi
Debtor 2      Helen Onyii Onyewuenyi                                                   Case number (if known)   19-30415
                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                    $1,400.00
     6b. Water, sewer, garbage collection                                                           6b.                     $100.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                     $300.00
         cable services
     6d. Other. Specify:     Cell Phone                                                             6d.                     $300.00
7.   Food and housekeeping supplies                                                                 7.                     $1,200.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                      $100.00
10. Personal care products and services                                                             10.                     $100.00
11. Medical and dental expenses                                                                     11.

12. Transportation. Include gas, maintenance, bus or train                                          12.                     $250.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.                    $300.00
     15c.   Vehicle insurance                                                                       15c.                    $560.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    2017 Corolla                                              17a.                    $300.00
     17b.   Car payments for Vehicle 2    2015 Corolla                                              17b.                    $335.00
     17c.   Other. Specify: 2015 Corolla                                                            17c.                    $335.00
     17d.   Other. Specify: 2015 Range Rover                                                        17d.                    $610.00
18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                             20a.                   $2,050.00
     20b.   Real estate taxes                                                                       20b.

     20c.   Property, homeowner's, or renter's insurance                                            20c.

     20d.   Maintenance, repair, and upkeep expenses                                                20d.

     20e.   Homeowner's association or condominium dues                                             20e.



 Official Form 106J                                        Schedule J: Your Expenses                                           page 2
                      Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 40 of 66
Debtor 1      Paul Iheonukwu Onyewuenyi
Debtor 2      Helen Onyii Onyewuenyi                                                           Case number (if known)   19-30415
21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                  $9,965.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                  $9,965.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                  $8,768.00
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –              $9,965.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.              ($1,197.00)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
          Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                                  page 3
                          Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 41 of 66
 Fill in this information to identify your case:
 Debtor 1               Paul                         Iheonukwu                   Onyewuenyi
                        First Name                   Middle Name                 Last Name

 Debtor 2            Helen                           Onyii                       Onyewuenyi
 (Spouse, if filing) First Name                      Middle Name                 Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number            19-30415
 (if known)                                                                                                                                      Check if this is an
                                                                                                                                                  amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                             Your assets
                                                                                                                                                             Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B...................................................................................................         $200,000.00


     1b. Copy line 62, Total personal property, from Schedule A/B........................................................................................                $92,300.00


     1c. Copy line 63, Total of all property on Schedule A/B..................................................................................................         $292,300.00


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.....                                           $276,487.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.....................................                                       $0.00


     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................. +                                  $162,447.00



                                                                                                                             Your total liabilities                    $438,934.00




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
     Copy your combined monthly income from line 12 of Schedule I......................................................................................                   $8,768.00

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J................................................................................................               $9,965.00




Official Form 106Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                                                            page 1
                       Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 42 of 66
Debtor 1      Paul Iheonukwu Onyewuenyi
Debtor 2      Helen Onyii Onyewuenyi                                                       Case number (if known)     19-30415


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
          Yes


7.   What kind of debt do you have?

          Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $8,866.00


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                 $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                         $0.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00

     9d. Student loans. (Copy line 6f.)                                                                                $0.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00

     9g. Total.    Add lines 9a through 9f.                                                                            $0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                       Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 43 of 66
 Fill in this information to identify your case:
 Debtor 1           Paul                Iheonukwu            Onyewuenyi
                    First Name          Middle Name          Last Name

 Debtor 2            Helen              Onyii                Onyewuenyi
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number        19-30415
 (if known)                                                                                                 Check if this is an
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Paul Iheonukwu Onyewuenyi                        X /s/ Helen Onyii Onyewuenyi
        Paul Iheonukwu Onyewuenyi, Debtor 1                   Helen Onyii Onyewuenyi, Debtor 2

        Date 02/11/2019                                       Date 02/11/2019
             MM / DD / YYYY                                        MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
                      Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 44 of 66
 Fill in this information to identify your case:
 Debtor 1           Paul                    Iheonukwu              Onyewuenyi
                    First Name              Middle Name            Last Name

 Debtor 2            Helen                  Onyii                  Onyewuenyi
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number        19-30415
 (if known)                                                                                                        Check if this is an
                                                                                                                    amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                          04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
      Married
      Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
      No
      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)

        No
        Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2:       Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


        No
        Yes. Fill in the details.

                                                     Debtor 1                                          Debtor 2

                                                    Sources of income          Gross income         Sources of income           Gross income
                                                    Check all that apply.      (before deductions   Check all that apply.       (before deductions
                                                                               and exclusions                                   and exclusions

From January 1 of the current year until             Wages, commissions,                            Wages, commissions,                  $1,320.00
the date you filed for bankruptcy:                     bonuses, tips                                    bonuses, tips

                                                     Operating a business                           Operating a business

For the last calendar year:                          Wages, commissions,                            Wages, commissions,                 $11,755.00
                                                       bonuses, tips                                    bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY               Operating a business                           Operating a business

For the calendar year before that:                   Wages, commissions,                            Wages, commissions,                 $11,755.00
                                                       bonuses, tips                                    bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY               Operating a business                           Operating a business


Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 1
                        Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 45 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                   Case number (if known)    19-30415
5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.


          No
          Yes. Fill in the details.


                                                  Debtor 1                                         Debtor 2

                                                Sources of income           Gross income          Sources of income           Gross income
                                                Describe below.             from each source      Describe below.             from each source
                                                                            (before deductions                                (before deductions
                                                                            and exclusions                                    and exclusions

From January 1 of the current year until        Pension                             $3,400.00
the date you filed for bankruptcy:              Social Security                     $1,700.00



For the last calendar year:                     Pension                            $42,374.00
(January 1 to December 31, 2018 )               Social Security                    $20,148.00
                                YYYY



For the calendar year before that:              Pension                            $42,374.00
(January 1 to December 31, 2017 )               Social Security                    $20,148.00
                                YYYY




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 2
                          Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 46 of 66
Debtor 1         Paul Iheonukwu Onyewuenyi
Debtor 2         Helen Onyii Onyewuenyi                                                       Case number (if known)      19-30415


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                    * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                            Also, do not include payments to an attorney for this bankruptcy case.

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Capital One Auto Finan                                                           $1,830.00           $32,000.00            Mortgage
Creditor's name                                                                                                             Car
                                                              11/2018                                                 
Credit Bureau Dispute                                                                                                       Credit card
Number     Street                                             12/2018                                                 
                                                              1/2019                                                       Loan repayment
                                                                                                                           Suppliers or vendors
Plano                               TX       75025                                                                         Other
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Ocwen Loan                                                                       $6,150.00          $172,487.00            Mortgage
Creditor's name                                                                                                             Car
                                                              11/2018                                                 
1661 Worthington Rd                                                                                                         Credit card
Number     Street                                             12/2018                                                 
                                                              1/2019                                                       Loan repayment
                                                                                                                           Suppliers or vendors
West Palm Beach                     FL       33409                                                                         Other
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Toyota Motor Credit                                                               $900.00            $21,000.00            Mortgage
Creditor's name                                                                                                             Car
                                                              11/2018                                                 
111 W 22nd St                                                                                                               Credit card
Number     Street                                             12/2018                                                 
                                                              1/2019                                                       Loan repayment
                                                                                                                           Suppliers or vendors
Oakbrook                            IL       60521                                                                         Other
City                                State    ZIP Code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
                       Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 47 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)      19-30415
                                                           Dates of       Total amount        Amount you           Was this payment for...
                                                           payment        paid                still owe
Toyota Motor Credit                                                           $1,005.00          $18,000.00           Mortgage
Creditor's name                                                                                                        Car
                                                           11/2018                                                 
111 W 22nd St                                                                                                          Credit card
Number      Street                                         12/2018                                                 
                                                           1/2019                                                     Loan repayment
                                                                                                                      Suppliers or vendors
Oakbrook                          IL       60521                                                                      Other
City                              State    ZIP Code

                                                           Dates of       Total amount        Amount you           Was this payment for...
                                                           payment        paid                still owe
Toyota Motor Credit                                                           $1,005.00          $18,000.00           Mortgage
Creditor's name                                                                                                        Car
                                                           11/2018                                                 
111 W 22nd St                                                                                                          Credit card
Number      Street                                         12/2018                                                 
                                                           1/2019                                                     Loan repayment
                                                                                                                      Suppliers or vendors
Oakbrook                          IL       60521                                                                      Other
City                              State    ZIP Code

                                                           Dates of       Total amount        Amount you           Was this payment for...
                                                           payment        paid                still owe
Derick Onyewuenyi                                                             $4,500.00                               Mortgage
Creditor's name                                                                                                        Car
                                                           11/2018                                                 
7000 S. La Cienega                                                                                                     Credit card
Number      Street                                         12/2018                                                 
                                                           1/2019                                                     Loan repayment
                                                                                                                      Suppliers or vendors
Inglewood                         CA       90302                                                                      Other Rental Agreement
City                              State    ZIP Code

7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
       such as child support and alimony.


          No
          Yes. List all payments to an insider.

8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
       benefited an insider?
       Include payments on debts guaranteed or cosigned by an insider.

          No
          Yes. List all payments that benefited an insider.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4
                        Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 48 of 66
Debtor 1         Paul Iheonukwu Onyewuenyi
Debtor 2         Helen Onyii Onyewuenyi                                                     Case number (if known)      19-30415

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.


          No
          Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.


          No. Go to line 11.
          Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

          No
          Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

          No
          Yes

 Part 5:          List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

          No
          Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


          No
          Yes. Fill in the details for each gift or contribution.

 Part 6:          List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

          No
          Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
                           Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 49 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                      Case number (if known)     19-30415

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

          No
          Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment        Amount of
Corral Tran Singh, LLP                               Attorney fee - $2,500.00                                   or transfer was     payment
Person Who Was Paid                                  Due diligence report - $53.00                              made

1010 Lamar Street, Suite 1160                                                                                      01/28/2019           $2,553.00
Number      Street




Houston                       TX       77002
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
DebtorCC                                             Credit counseling course - $14.95                          or transfer was     payment
Person Who Was Paid                                                                                             made

                                                                                                                                         $14.95
Number      Street




City                          State    ZIP Code

www.debtorcc.org
Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

          No
          Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 6
                        Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 50 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                    Case number (if known)     19-30415
18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


          No
          Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)

          No
          Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

          No
          Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

          No
          Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     No
     Yes. Fill in the details.
 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

          No
          Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
                        Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 51 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                          Case number (if known)         19-30415

 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
  hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
  including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
  utilize it or used to own, operate, or utilize it, including disposal sites.

 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
  substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?


          No
          Yes. Fill in the details.

25. Have you notified any governmental unit of any release of hazardous material?
     No
     Yes. Fill in the details.
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

          No
          Yes. Fill in the details.

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

               A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
               A member of a limited liability company (LLC) or limited liability partnership (LLP)
               A partner in a partnership
               An officer, director, or managing executive of a corporation
               An owner of at least 5% of the voting or equity securities of a corporation

          No. None of the above applies. Go to Part 12.
          Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

          No
          Yes. Fill in the details below.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 8
                    Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 52 of 66
Debtor 1     Paul Iheonukwu Onyewuenyi
Debtor 2     Helen Onyii Onyewuenyi                                                 Case number (if known)    19-30415

 Part 12:     Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Paul Iheonukwu Onyewuenyi                       X /s/ Helen Onyii Onyewuenyi
    Paul Iheonukwu Onyewuenyi, Debtor 1                  Helen Onyii Onyewuenyi, Debtor 2

    Date    02/11/2019                                   Date     02/11/2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   No
   Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   No
   Yes. Name of person                                                                   Attach the Bankruptcy Petition Preparer's Notice,
                                                                                          Declaration, and Signature (Official Form 119).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 9
                       Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 53 of 66
 Fill in this information to identify your case:
 Debtor 1             Paul                Iheonukwu              Onyewuenyi
                      First Name          Middle Name            Last Name

 Debtor 2            Helen                Onyii                  Onyewuenyi
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          19-30415
 (if known)                                                                                                                  Check if this is an
                                                                                                                              amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15

If you are an individual filing under chapter 7, you must fill out this form if:

 creditors have claims secured by your property, or

 you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:          List Your Creditors Who Hold Secured Claims

1.   For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
     fill in the information below.

     Identify the creditor and the property that is collateral         What do you intend to do with the            Did you claim the property
                                                                       property that secures a debt?                as exempt on Schedule C?

     Creditor's        Capital One Auto Finan                               Surrender the property.                   No
     name:                                                                   Retain the property and redeem it.         Yes
                                                                                                                   
     Description of                                                         Retain the property and enter into a
                       2015 Land Rover Range Rover
     property                                                                Reaffirmation Agreement.
                       (approx. 45,000 miles)
     securing debt:                                                         Retain the property and [explain]:


     Creditor's        Ocwen Loan                                           Surrender the property.                   No
     name:                                                                   Retain the property and redeem it.         Yes
                                                                                                                   
     Description of                                                         Retain the property and enter into a
                       332 Field Place
     property                                                                Reaffirmation Agreement.
     securing debt:                                                         Retain the property and [explain]:


     Creditor's        Toyota Motor Credit                                  Surrender the property.                   No
     name:                                                                   Retain the property and redeem it.         Yes
                                                                                                                   
     Description of                                                         Retain the property and enter into a
                       2017 Toyota Corolla (approx. 23,000
     property                                                                Reaffirmation Agreement.
                       miles)
     securing debt:                                                         Retain the property and [explain]:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                    page 1
                     Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 54 of 66
Debtor 1     Paul Iheonukwu Onyewuenyi
Debtor 2     Helen Onyii Onyewuenyi                                                   Case number (if known)     19-30415

    Identify the creditor and the property that is collateral       What do you intend to do with the            Did you claim the property
                                                                    property that secures a debt?                as exempt on Schedule C?
    Creditor's       Toyota Motor Credit                                Surrender the property.                     No
    name:                                                                Retain the property and redeem it.           Yes
                                                                                                                
    Description of                                                      Retain the property and enter into a
                     2015 Toyota Corolla (approx. 35,000
    property                                                             Reaffirmation Agreement.
                     miles)
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       Toyota Motor Credit                                Surrender the property.                     No
    name:                                                                Retain the property and redeem it.           Yes
                                                                                                                
    Description of                                                      Retain the property and enter into a
                     2015 Toyota Corolla (approx. 43,000
    property                                                             Reaffirmation Agreement.
                     miles)
    securing debt:                                                      Retain the property and [explain]:



 Part 2:         List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                            Will this lease be assumed?

    Lessor's name:        Capital One Auto Finan                                                                    No
    Description of leased 2015 Land Rover Range Rover Vehicle Contract                                              Yes
    property:


    Lessor's name:        Derick Onyewuenyi                                                                         No
    Description of leased Rental Lease Agreement                                                                    Yes
    property:


    Lessor's name:        Toyota Motor Credit                                                                       No
    Description of leased 2017 Toyota Corolla Vehicle Contract                                                      Yes
    property:


    Lessor's name:        Toyota Motor Credit                                                                       No
    Description of leased 2015 Toyota Corolla Vehicle Contract                                                      Yes
    property:


    Lessor's name:        Toyota Motor Credit                                                                       No
    Description of leased 2015 Toyota Corolla Vehicle Contract                                                      Yes
    property:



 Part 3:         Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Paul Iheonukwu Onyewuenyi                        X /s/ Helen Onyii Onyewuenyi
   Paul Iheonukwu Onyewuenyi, Debtor 1                     Helen Onyii Onyewuenyi, Debtor 2

   Date 02/11/2019                                         Date 02/11/2019
        MM / DD / YYYY                                          MM / DD / YYYY




Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 2
                       Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 55 of 66
 Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                             form and in Form 122A-1Supp:
 Debtor 1           Paul                 Iheonukwu             Onyewuenyi
                    First Name           Middle Name           Last Name
                                                                                             1. There is no presumption of abuse.
 Debtor 2            Helen               Onyii                 Onyewuenyi                    2. The calculation to determine if a presumption
 (Spouse, if filing) First Name          Middle Name           Last Name                         of abuse applies will be made under Chapter 7
                                                                                                 Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS
                                                                                             3. The Means Test does not apply now because
 Case number        19-30415                                                                     of qualified military service but it could apply
 (if known)                                                                                      later.

                                                                                                Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                            12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:       Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

         Not married. Fill out Column A, lines 2-11.

         Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

         Married and your spouse is NOT filing with you. You and your spouse are:

              Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

              Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
               declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
               and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                           Column A         Column B
                                                                                           Debtor 1         Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                      $3,360.00            $1,320.00
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse                       $0.00               $0.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                            $0.00               $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 1
                            Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 56 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                                            Case number (if known) 19-30415

                                                                                                                     Column A     Column B
                                                                                                                     Debtor 1     Debtor 2 or
                                                                                                                                  non-filing spouse

5.   Net income from operating a business, profession, or farm

                                                            Debtor 1                       Debtor 2

     Gross receipts (before all                                          $0.00                    $0.00
     deductions)

     Ordinary and necessary operating                   –                $0.00         –          $0.00
     expenses
                                                                                                          Copy
     Net monthly income from a business,                                 $0.00                    $0.00 here             $0.00              $0.00
     profession, or farm

6.   Net income from rental and other real property

                                                            Debtor 1                       Debtor 2

     Gross receipts (before all                                          $0.00                    $0.00
     deductions)

     Ordinary and necessary operating                   –                $0.00         –          $0.00
     expenses
                                                                                                          Copy
     Net monthly income from rental or                                   $0.00                    $0.00 here             $0.00              $0.00
     other real property

7.   Interest, dividends, and royalties                                                                                   $0.00              $0.00
8.   Unemployment compensation                                                                                            $0.00              $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: .................


        For you...............................................................................        $0.00

        For your spouse.................................................................              $0.00

9.   Pension or retirement income. Do not include any amount received that                                            $2,486.00              $0.00
     was a benefit under the Social Security Act.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act
    or payments received as a victim of a war crime, a crime against humanity,
    or international or domestic terrorism. If necessary, list other sources on a
    separate page and put the total below.

     Social Security                                                                                                  $1,700.00




     Total amounts from separate pages, if any.                                                                  +                +
11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                           $7,546.00   +   $1,320.00      =    $8,866.00
    Then add the total for Column A to the total for Column B.
                                                                                                                                                      Total current
                                                                                                                                                      monthly income




Official Form 122A-1                                           Chapter 7 Statement of Your Current Monthly Income                                              page 2
                        Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 57 of 66
Debtor 1      Paul Iheonukwu Onyewuenyi
Debtor 2      Helen Onyii Onyewuenyi                                                                        Case number (if known) 19-30415

 Part 2:        Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a.    Copy your total current monthly income from line 11.........................................................Copy line 11 here          12a.            $8,866.00

            Multiply by 12 (the number of months in a year).                                                                                                   X      12

    12b.    The result is your annual income for this part of the form.                                                                                 12b.   $106,392.00

13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.                                          Texas

    Fill in the number of people in your household.                                   5

    Fill in the median family income for your state and size of household............................................................................... 13.       $90,358.00
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

    14a.         Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                  Go to Part 3.
    14b.         Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                  Go to Part 3 and fill out Form 122A-2.


 Part 3:        Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


      X    /s/ Paul Iheonukwu Onyewuenyi                                                       X   /s/ Helen Onyii Onyewuenyi
           Paul Iheonukwu Onyewuenyi, Debtor 1                                                     Helen Onyii Onyewuenyi, Debtor 2

           Date 2/11/2019                                                                          Date 2/11/2019
                MM / DD / YYYY                                                                          MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                  Chapter 7 Statement of Your Current Monthly Income                                                                page 3
                             Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 58 of 66
 Fill in this information to identify your case:                                                                                            Check the appropriate box as directed
                                                                                                                                            in lines 40 or 42:
 Debtor 1                 Paul                             Iheonukwu                         Onyewuenyi
                          First Name                       Middle Name                       Last Name                                       According to the calculation required by this
                                                                                                                                             Statement:
 Debtor 2            Helen                                 Onyii                             Onyewuenyi
 (Spouse, if filing) First Name                            Middle Name                       Last Name
                                                                                                                                              1. There is no presumption of abuse.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS
                                                                                                                                              2. There is a presumption of abuse.
 Case number              19-30415
 (if known)
                                                                                                                                                 Check if this is an amended filing




Official Form 122A-2
Chapter 7 Means Test Calculation                                                                                                                                                                        04/16

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form
122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known).


 Part 1:           Determine Your Adjusted Income

1.   Copy your total current monthly income                               ....................................................................................................................
                                                                                            Copy line 11 from Official Form 122A-1 here                                                       1.   $8,866.00

2.   Did you fill out Column B in Part 1 of Form 122A-1?

          No. Fill in $0 for the total on line 3.

          Yes. Is your spouse filing with you?

                  No. Go to line 3.

                  Yes. Fill in $0 for the total on line 3.

3.   Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for
     the household expenses of you or your dependents. Follow these steps:

     On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT regularly used
     for the household expenses of you or your dependents?

          No. Fill in $0 for the total on line 3.

          Yes. Fill in the information below:

           State each purpose for which the income was used
                                                                                                             Fill in the amount you
           For example, the income is used to pay your spouse's tax
                                                                                                             are subtracting from
           debt or to support people other than you or your
                                                                                                             your spouse's income
           dependents




                                                                                                           +
         Total ........................................................................................                             $0.00 Copy total here .............  –                            $0.00


4.   Adjust your current monthly income. Subtract the total on line 3 from line 1.                                                                                                                  $8,866.00




Official Form 122A-2                                                            Chapter 7 Means Test Calculation                                                                                        page 1
                          Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 59 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                                                 Case number (if known) 19-30415

 Part 2:         Calculate Your Deductions from Your Income
The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use
these amounts to answer the questions in lines 6-15. To find the IRS standards, go online using the link
specified in the separate instructions for this form. This information may also be available at the bankruptcy
clerk's office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will
use some of your actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted
from your spouse's income in line 3 and do not deduct any operating expenses that you subtracted from income in lines 5
and 6 of Form 122A-1.

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

 5.   The number of people used in determining your deductions from income

      Fill in the number of people who could be claimed as exemptions on your federal income tax
      return, plus the number of any additional dependents whom you support. This number may                                                  5
      be different from the number of people in your household.



 National Standards                You must use the IRS National Standards to answer the questions in lines 6-7.


 6.   Food, clothing and other items: Using the number of people you entered in line 5 and the IRS National Standards,                                           $2,051.00
      fill in the dollar amount for food, clothing, and other items.

 7.   Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National
      Standards, fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories--
      people who are under 65 and people who are 65 or older--because older people have a higher IRS allowance for
      health care costs. If your actual expenses are higher than this IRS amount, you may deduct the additional amount on
      line 22.


        People who are under 65 years of age

      7a. Out-of-pocket health care allowance per person                                     $52.00

      7b. Number of people who are under 65                                         X                 5

      7c. Subtotal. Multiply line 7a by line 7b.                                           $260.00 Copy here                      $260.00

        People who are 65 years of age or older

      7d. Out-of-pocket health care allowance per person                                   $114.00

      7e. Number of people who are 65 or older                                      X

      7f.   Subtotal. Multiply line 7d by line 7e.                                             $0.00 Copy here  +                    $0.00
                                                                                                                                           Copy total
                                                                                                                                           here 
      7g. Total. Add lines 7c and 7f..........................................................................................     $260.00 ............... 7g.    $260.00




Official Form 122A-2                                                     Chapter 7 Means Test Calculation                                                            page 2
                       Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 60 of 66
Debtor 1     Paul Iheonukwu Onyewuenyi
Debtor 2     Helen Onyii Onyewuenyi                                                         Case number (if known) 19-30415

 Local Standards            You must use the IRS Local Standards to answer the questions in lines 8-15.


 Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing
 for bankruptcy purposes into two parts:

  Housing and utilities -- Insurance and operating expenses
  Housing and utilities -- Mortgage or rent expenses

 To answer the questions in lines 8-9, use the U.S. Trustee Program chart.
 To find the chart, go online using the link specified in the separate instructions for this form. This chart may also be
 available at the bankruptcy clerk's office.

 8.   Housing and utilities -- Insurance and operating expenses: Using the number of people you entered in line 5,                $693.00
      fill in the dollar amount listed for your county for insurance and operating expenses.

 9.   Housing and utilities -- Mortgage or rent expenses:

      9a. Using the number of people you entered in line 5, fill in the dollar amount listed             $1,894.00
          for your county for mortgage or rent expenses.

      9b. Total average monthly payment for all mortgages and other debts secured by
          your home.

           To calculate the total average monthly payment, add all amounts that are
           contractually due to each secured creditor in the 60 months after you file for
           bankruptcy. Then divide by 60.

             Name of the creditor                                 Average monthly
                                                                  payment

           Ocwen Loan                                               $2,050.00



                                                              +
                                                                                                                   Repeat this
                                                                              Copy                                 amount on
                            Total average monthly payment           $2,050.00 here                –     $2,050.00 line 33a.

      9c. Net mortgage or rent expense.
                                                                                                                       Copy
           Subtract line 9b (total average monthly payment) from line 9a (mortgage or                         $0.00 here           $0.00
           rent expense). If this amount is less than $0, enter $0.

 10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect                    $1,500.00
     and affects the calculation of your monthly expenses, fill in any additional amount you claim.

      Explain     rental payment
      why:


 11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
          0. Go to line 14.
          1. Go to line 12.
          2 or more. Go to line 12.

 12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the                  $584.00
     operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.




Official Form 122A-2                                     Chapter 7 Means Test Calculation                                            page 3
                       Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 61 of 66
Debtor 1     Paul Iheonukwu Onyewuenyi
Debtor 2     Helen Onyii Onyewuenyi                                                                     Case number (if known) 19-30415

 13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease
     expense for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on
     the vehicle. In addition, you may not claim the expense for more than two vehicles.


      Vehicle 1        Describe Vehicle 1:         2015 Land Rover Range Rover (approx. 45,000 miles)



      13a. Ownership or leasing costs using IRS Local Standard. ................................................         $497.00

      13b. Average monthly payment for all debts secured by Vehicle 1.

           Do not include costs for leased vehicles.

           To calculate the average monthly payment here and on line 13e, add all
           amounts that are contractually due to each secured creditor in the 60 months
           after you filed for bankruptcy. Then divide by 60.


             Name of each creditor for Vehicle 1                         Average monthly
                                                                         payment


           Capital One Auto Finan                                              $533.33

                                                                     +
                                                                                                                                 Repeat this
                                                                                              Copy                               amount on
                               Total average monthly payment                   $533.33        here                 –    $533.33 line 33b.

                                                                                                                                 Copy net
                                                                                                                                 Vehicle 1
      13c. Net Vehicle 1 ownership or lease expense.                                                                             expense
           Subtract line 13b from line 13a. If this amount is less than $0, enter $0. ....................                 $0.00 here           $0.00

      Vehicle 2        Describe Vehicle 2:         2017 Toyota Corolla (approx. 23,000 miles)



      13d. Ownership or leasing costs using IRS Local Standard. ................................................         $497.00

      13e. Average monthly payment for all debts secured by Vehicle 2. Do not include
           costs for leased vehicles.

             Name of each creditor for Vehicle 2                         Average monthly
                                                                         payment


           Toyota Motor Credit                                                 $350.00

                                                                     +
                                                                                                                                 Repeat this
                                                                                              Copy                               amount on
                               Total average monthly payment                   $350.00        here                 –    $350.00 line 33c.

                                                                                                                                 Copy net
                                                                                                                                 Vehicle 2
      13f. Net Vehicle 2 ownership or lease expense.                                                                             expense
           Subtract line 13e from 13d. If this amount is less than $0, enter $0.              ........................   $147.00 here         $147.00

 14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public                      $0.00
     Transportation expense allowance regardless of whether you use public transportation.

 15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may                        $0.00
     also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may
     not claim more than the IRS Local Standard for Public Transportation.



Official Form 122A-2                                           Chapter 7 Means Test Calculation                                                   page 4
                       Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 62 of 66
Debtor 1    Paul Iheonukwu Onyewuenyi
Debtor 2    Helen Onyii Onyewuenyi                                                        Case number (if known) 19-30415

 Other Necessary Expenses            In addition to the expense deductions listed above, you are allowed your monthly expenses for the
                                     following IRS categories.

 16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes,                $100.00
     self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from
     your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12
     and subtract that number from the total monthly amount that is withheld to pay for taxes.

      Do not include real estate, sales, or use taxes.

 17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,                $0.00
     union dues, and uniform costs.

      Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.


 18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are                   $0.00
     filing together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
     insurance on your dependents, or a non-filing spouse's life insurance, or for any form of life insurance other than
     term.

 19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative                   $0.00
     agency, such as spousal or child support payments.

      Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

 20. Education: The total monthly amount that you pay for education that is either required:                                               $0.00
      as a condition for your job, or
      for your physically or mentally challenged dependent child if no public education is available for similar services.

 21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.                 $0.00
     Do not include payments for any elementary or secondary school education.

 22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that                      $0.00
     is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
     health savings account. Include only the amount that is more than the total entered in line 7.
     Payments for health insurance or health savings accounts should be listed only in line 25.

 23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services             +        $0.00
     for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
     phone service, to the extent necessary for your health and welfare or that of your dependents or for the production
     of income, if it is not reimbursed by your employer.

      Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
      expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

 24. Add all of the expenses allowed under the IRS expense allowances.
     Add lines 6 through 23.                                                                                                          $5,335.00




Official Form 122A-2                                     Chapter 7 Means Test Calculation                                                   page 5
                       Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 63 of 66
Debtor 1       Paul Iheonukwu Onyewuenyi
Debtor 2       Helen Onyii Onyewuenyi                                                   Case number (if known) 19-30415

 Additional Expense Deductions           These are additional deductions allowed by the Means Test.
                                         Note: Do not include any expense allowances listed in lines 6-24.

 25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
     insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your
     spouse, or your dependents.


      Health insurance                                            $0.00

      Disability insurance                                        $0.00

      Health savings account                           +          $0.00

      Total                                                       $0.00 Copy total here       ...................................................      $0.00


      Do you actually spend this total amount?

             No. How much do you actually spend?

             Yes

 26. Continuing contributions to the care of household or family members. The actual monthly expenses that you                                          $0.00
     will continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled
     member of your household or member of your immediate family who is unable to pay for such expenses. These
     expenses may include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

 27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the                                       $0.00
     safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.

      By law, the court must keep the nature of these expenses confidential.

 28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses                                      $1,000.00
     on line 8.

      If you believe that you have home energy costs that are more than the home energy costs included in expenses on
      line 8, then fill in the excess amount of home energy costs.

      You must give your case trustee documentation of your actual expenses, and you must show that the additional
      amount claimed is reasonable and necessary.

 29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than                                             $0.00
     $160.42* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
     public elementary or secondary school.

      You must give your case trustee documentation of your actual expenses, and you must explain why the amount
      claimed is reasonable and necessary and not already accounted for in lines 6-23.

      * Subject to adjustment on 4/01/19, and every 3 years after that for cases begun on or after the date of adjustment.

 30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
     higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
     than 5% of the food and clothing allowances in the IRS National Standards.

      To find a chart showing the maximum additional allowance, go online using the link specified in the separate
      instructions for this form. This chart may also be available at the bankruptcy clerk's office.

      You must show that the additional amount claimed is reasonable and necessary.

 31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial                      +       $0.00
     instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).

 32. Add all of the additional expense deductions.
     Add lines 25 though 31.                                                                                                                         $1,000.00



Official Form 122A-2                                   Chapter 7 Means Test Calculation                                                                  page 6
                         Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 64 of 66
Debtor 1      Paul Iheonukwu Onyewuenyi
Debtor 2      Helen Onyii Onyewuenyi                                                                                    Case number (if known) 19-30415

 Deductions for Debt Payment


 33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
     loans, and other secured debt, fill in lines 33a through 33e.

      To calculate the total average monthly payment, add all amounts that are contractually due to each secured creditor in
      the 60 months after you file for bankruptcy. Then divide by 60.

                                                                                                                               Average monthly
                                                                                                                               payment
              Mortgages on your home:

      33a.    Copy line 9b here..................................................................................................     $2,050.00

              Loans on your first two vehicles:

      33b.    Copy line 13b here................................................................................................        $533.33

      33c.    Copy line 13e here................................................................................................        $350.00

      33d.    List other secured debts:
      Name of each creditor for                                Identify property that                     Does payment
      other secured debt                                       secures the debt                           include taxes or
                                                                                                          insurance?

                                                                                                                       No
      Toyota Motor Credit                                      2015 Toyota Corolla (approx                                               $300.00
                                                                                                                       Yes

                                                                                                                       No
      Toyota Motor Credit                                      2015 Toyota Corolla (approx                                               $550.00
                                                                                                                       Yes

                                                                                                                       No
                                                                                                                                +
                                                                                                                       Yes
                                                                                                                                                    Copy total
      33e.    Total average monthly payment. Add lines 33a through 33d....................................                             $3,783.33    here        $3,783.33

 34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property
     necessary for your support or the support of your dependents?

            No. Go to line 35.
            Yes. State any amount that you must pay to a creditor, in addition to the
                  payments listed in line 33, to keep possession of your property (called
                  the cure amount). Next, divide by 60 and fill in the information below.

 Name of the creditor                       Identify property that                          Total cure                               Monthly cure
                                            secures the debt                                amount                                   amount

                                                                                                                    ÷ 60 =

                                                                                                                    ÷ 60 =

                                                                                                                    ÷ 60 =      +
                                                                                                                                                    Copy total
                                                                                                                      Total                 $0.00   here           $0.00

 35. Do you owe any priority claims such as a priority tax, child support, or
     alimony -- that are past due as of the filing date of your bankruptcy case?
     11 U.S.C. § 507.

            No. Go to line 36.
            Yes. Fill in the total amount of all of these priority claims. Do not include
                  current or ongoing priority claims, such as those you listed in line 19.

                     Total amount of all past-due priority claims.......................................................                            ÷ 60 =          $0.00




Official Form 122A-2                                                     Chapter 7 Means Test Calculation                                                            page 7
                          Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 65 of 66
Debtor 1      Paul Iheonukwu Onyewuenyi
Debtor 2      Helen Onyii Onyewuenyi                                                                               Case number (if known) 19-30415

 36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
     For more information, go online using the link for Bankruptcy Basics specified in the separate
     instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.


            No. Go to line 37.
            Yes. Fill in the following information.

                     Projected monthly plan payment if you were filing under Chapter 13

                     Current multiplier for your district as stated on the list issued by the
                     Administrative Office of the United States Courts (for districts in Alabama
                     and North Carolina) or by the Executive Office for United States Trustees
                     (for all other districts).
                                                                                                                                 X             %
                     To find a list of district multipliers that includes your district, go online using
                     the link specified in the separate instructions for this form. This list may
                     also be available at the bankruptcy clerk's office.

                                                                                                                                                   Copy total
                     Average monthly administrative expense if you were filing under Chapter 13                                                    here 

 37. Add all of the deductions for debt payment.
     Add lines 33e through 36.                                                                                                                                    $3,783.33

 Total Deductions from Income

 38. Add all of the allowed deductions.

      Copy line 24, All of the expenses allowed under IRS
      expense allowances...........................................................       $5,335.00

      Copy line 32, All of the additional expense deductions.....                         $1,000.00

      Copy line 37, All of the deductions for debt payment........ +                      $3,783.33

      Total deductions                                                                  $10,118.33             Copy total here                                  $10,118.33


 Part 3:         Determine Whether There Is a Presumption of Abuse
 39. Calculate monthly disposable income for 60 months

      39a.    Copy line 4, adjusted current monthly income.........                       $8,866.00

      39b.    Copy line 38, Total deductions................................. –         $10,118.33
                                                                                                            Copy
      39c.    Monthly disposable income. 11 U.S.C. § 707(b)(2).                         ($1,252.33) here                             ($1,252.33)
                                                                                                         
              Subtract line 39b from line 39a.

              For the next 60 months (5 years)...............................................................................    x 60

                                                                                                                                                   Copy
      39d.    Total. Multiply line 39c by 60............................................................................. 39d.   ($75,139.80) here              ($75,139.80)
                                                                                                                                                   

 40. Find out whether there is a presumption of abuse. Check the box that applies:

            The line 39d is less than $7,700*. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
             Go to Part 5.

            The line 39d is more than $12,850*. On the top of page 1 of this form, check box 2, There is a presumption of abuse.
             You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

            The line 39d is at least $7,700*, but not more than $12,850*. Go to line 41.

             * Subject to adjustment on 4/01/19, and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 122A-2                                                   Chapter 7 Means Test Calculation                                                                page 8
                       Case 19-30415 Document 13 Filed in TXSB on 02/11/19 Page 66 of 66
Debtor 1      Paul Iheonukwu Onyewuenyi
Debtor 2      Helen Onyii Onyewuenyi                                                                  Case number (if known) 19-30415

 41. 41a.     Fill in the amount of your total nonpriority unsecured debt. If you filled out
              A Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
              (Official Form 106Sum), you may refer to line 3b on that form. ..........................................

                                                                                                                          x .25
      41b.    25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I).                                           Copy
              Multiply line 41a by 0.25.                                                                                              here 

 42. Determine whether the income you have left over after subtracting all allowed deductions
     is enough to pay 25% of your unsecured, nonpriority debt.
     Check the box that applies:

            Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
             Go to Part 5.

            Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption of abuse.
             You may fill out Part 4 if you claim special circumstances. Then go to Part 5.


 Part 4:        Give Details About Special Circumstances
 43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for
     which there is no reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

            No.   Go to Part 5.

            Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
                  for each item. You may include expenses you listed in line 25.

                   You must give a detailed explanation of the special circumstances that make the expenses or income
                   adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
                   expenses or income adjustments.


                     Give a detailed explanation of the special circumstances                                                     Average monthly expense
                                                                                                                                  or income adjustment




 Part 5:        Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


      X    /s/ Paul Iheonukwu Onyewuenyi                                                  X   /s/ Helen Onyii Onyewuenyi
           Paul Iheonukwu Onyewuenyi, Debtor 1                                                Helen Onyii Onyewuenyi, Debtor 2

           Date 2/11/2019                                                                     Date 2/11/2019
                MM / DD / YYYY                                                                     MM / DD / YYYY




Official Form 122A-2                                           Chapter 7 Means Test Calculation                                                       page 9
